

116 SRES 386 IS: Supporting international cooperation and continued United States leadership to maintain access to space and achieve advances in space technology. 
U.S. Senate
2019-10-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS1st SessionS. RES. 386IN THE SENATE OF THE UNITED STATESOctober 30, 2019Mr. Udall (for himself and Mr. Kaine) submitted the following resolution; which was referred to the Committee on Commerce, Science, and TransportationRESOLUTIONSupporting international cooperation and continued United States leadership to maintain access to
			 space and achieve advances in space technology. 
	
 Whereas there are approximately 2,062 active satellites in Earth orbit, 24,000 objects tracked by the Air Force that are debris or inactive satellites, and many more objects that are currently too small to track;
 Whereas the United States has a leading role in the management of space traffic; Whereas space is an increasingly important environment for economic growth due to the development of small satellite technologies and the reduced cost of space launch resulting from innovations by private entities;
 Whereas, on a daily basis, multiple countries, businesses, and billions of individuals rely on the information and communications capabilities provided by satellites in space;
 Whereas maintaining access to space is vital for the national security and economic interests of the United States;
 Whereas increased space traffic at different orbits presents a new challenge for governments, private entities, researchers, and the Armed Forces;
 Whereas the goal of the United States is to support development of space by private entities, including the development of space tourism;
 Whereas, in 2019, the United States commemorated the 50th anniversary of the Apollo 11 moon landing;
 Whereas the United States completed 6 crewed lunar landing missions, multiple orbital missions, and numerous other robotic missions to the Moon and each of the planets in the solar system and beyond;
 Whereas the United States aims to return to the Moon by 2024 and subsequently send the first crewed mission to Mars;
 Whereas destructive anti-satellite tests threaten international access to space; Whereas a collision or other preventable disaster in space would reduce access to space and threaten future military, civil, and commercial missions in space for all countries;
 Whereas the United States and 108 other countries are parties to the Treaty on Principles Governing the Activities of States in the Exploration and Use of Outer Space, Including the Moon and Other Celestial Bodies, done at Washington, London, and Moscow January 27, 1967 (18 UST 2410) (in this preamble referred to as the Outer Space Treaty);
 Whereas access to space and the management of space traffic are international problems that require creative technical and legal solutions;
 Whereas Article I of the Outer Space Treaty states that— (1)the exploration and use of outer space, including the Moon and other celestial bodies, shall be carried out for the benefit and in the interests of all countries, irrespective of their degree of economic or scientific development, and shall be the province of all mankind;
 (2)outer space, including the Moon and other celestial bodies, shall be free for exploration and use by all states without discrimination of any kind, on a basis of equality and in accordance with international law, and there shall be free access to all areas of celestial bodies; and
 (3)there shall be freedom of scientific investigation in outer space, including the Moon and other celestial bodies, and states shall facilitate and encourage international cooperation in such investigation;
 Whereas realization of Article I of the Outer Space Treaty requires sustainable access to space; Whereas actions that could threaten access to space, such as an inadvertent or intentional creation of persistent debris, threaten the potential to explore and use space for all countries;
 Whereas if agreements on the sustainable use of space are not made, the potential for a future trillion-dollar economy in space will be threatened;
 Whereas the United States has been a leader in developing the rules, regulations, and best practices for successful operation in space;
 Whereas the United Nations Committee on the Peaceful Uses of Outer Space— (1)furthers the exploration and use of space for the benefit of all humanity;
 (2)works on a consensus basis with 92 member states; and (3)in 2011, was charged with developing guidelines for space sustainability;
 Whereas the United States has been instrumental in the development of those guidelines; and Whereas the United Nations Committee on the Peaceful Uses of Outer Space has agreed on 21 such guidelines for implementation: Now, therefore, be it
	
 That the Senate— (1)supports improvements in space situational awareness and advances in technology and international cooperation;
 (2)recognizes that the use of space by governments and private entities requires a system for deconfliction of space traffic and prevention of collisions to ensure the use of space for current and future users;
 (3)supports the efforts of the international community and the United States to implement the 21 guidelines for space sustainability agreed on by the United Nations Committee on the Peaceful Uses of Outer Space;
 (4)encourages the Secretary of State to continue to support those efforts; (5)supports continued interagency efforts—
 (A)to streamline regulations relating to access to space; and (B)to support the continued sustainable use of space by government and private entities in Earth orbit and deep space; and
 (6)requests that the Secretary of State notify Congress of any legislative requirements for implementation of the 21 guidelines for space sustainability agreed on by the United Nations Committee on the Peaceful Uses of Outer Space.